Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 3-8, 10-15 and 17-20 have been examined.
Claim(s) 21 stands objected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 is/are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Haag (US 2012/0054678) in view of Tenorio (US 7,263,515).


obtaining, using the computer-implemented PDM system, a set of constraints defined for the product from a product database (see Haag ¶¶0015,45, a product has one or more constraints that govern the configuration of the product), the set of constraints comprising a first set of one or more families with corresponding values (see Haag ¶0045, an I-4 engine and various items that cannot be selected with that engine), each family of the first set of one or more families being a group of mutually exclusive values associated with the product (see Haag ¶0045, an I-4 engine is different from an 18” wheel), wherein each constraint of the set of constraints is associated with a single family and corresponding value (see Haag ¶0045, an I-4 engine is in the family with the I-4 engine and other various items);
obtaining, by a processor of the computer-implemented PDM system,  requirement data associated with the product, the requirement data being in the form of an input via a graphic user interface of the computer-implemented PDM system (see Haag ¶¶0017,46-47, the user makes selections of product options to configure the product), the input expression containing one or more values associated with a second set of one or more families, the second set of one or more families corresponding to the first set of one or more families of the set of constraints (see Haag ¶¶0017,46-47, the family represented in paragraph [0046] and family represented in paragraph [0047] each have values such as 4WD and both families correspond to teach other because they both have 4WD; alternatively, they both correspond to teach other because they both include a notes section, indicated by item 530 in Fig. 5B and item 560 in Fig. 5C);
determining, by the processor of the computer-implemented PDM system, constraints from the set of constraints that are conflicting with the obtained requirement data associated with the product (see Haag ¶¶0018,0046-47, the system determines that the selections made by the user are in conflict with the constraints specified by the product);
grouping, by the processor of the computer-implemented PDM system, the conflicting constraints into a plurality of logical groups based on a type of independent violation, the type of independent violation indicating a specific conflict between a value of a family of a single constraint and a value of a corresponding family of the requirement data for a type of family, wherein each logical group of the plurality of logical groups is associated with a single independent violation such that the independent violation of a respective logical group represents a single conflict between a value of a family of the obtained requirement data and a value of a corresponding family of the constraint of the respective logical group (see Haag ¶0046 and Fig. 5B, a first group “The following options cannot be simultaneously selected: Engine I-4; Drive 4WD, Wheels 18 Chrome; […etc]” is a type of independent violation and it indicates a specific conflict between a value of a family of a single constraint (“an I-4 engine is selected”) and a value of a corresponding family of the requirement data for a type of family (“at least one of the following must not be selected: (1) Drive=4WD”) and is grouped based on that violation of the constraint (the group is shown in Fig. 5B and they “cannot be simultaneously selected”) and is a single conflict between a value of a family of the requirement data (i.e., the user’s selections) and a value of a corresponding family of the constraint of the group; ¶0047 and Fig. 5C, is the second group – i.e., a second constraint “The following options cannot be simultaneously selected: Interior Options DVD Entertainment; Drive 4WD; Seats Heated Leather; […etc]” is a type of independent violation and it indicates a specific conflict between a value of a family of a single constraint (“a DVD Entertainment System is selected”) and a value of a corresponding family of the requirement data (“at least one of the following must not be selected:…(2) Seats=Heated Leather”) and is grouped based on that violation of the constraint of the group (the group is shown in Fig. 5C and they “cannot be simultaneously selected”));
outputting a multi-dimensional representation of the plurality of logical groups of conflicting constraints on a first view of a graphical user interface of the computer-implemented PDM system such that a total number of independent violations for the obtained requirement data is determinable by a user from the first view (see Haag Fig. 5B item 554, the first logical group is output; Fig. 5C item 584, the second logical group is output; both out output into the same view, which is the “notes” box).


	Referring to Claim 3, the combination teaches the method of claim 1, wherein the multi-dimensional representation of the logical groups of conflicting constraints comprises a total number of logical groups capable of causing independent violations, and constraints belonging to each of the logical groups (see Haag Fig. 5A-C).

	Referring to Claim 4, the combination teaches the method of claim 1, wherein determining the constraints from the set of constraints that are conflicting with the requirement data associated with the product comprises: validating the requirement data with respect to the set of constraints pre-defined for the product, determining whether the requirement data is successfully validated with respect to the set of constraints, if the requirement data is successfully validated, configuring the product based on the requirement data, if the requirement data is not successfully validated, see Haag ¶¶0018,25-26,22 and Fig. 5A-C).

	Referring to Claim 5, the combination teaches the method of claim 4, wherein grouping the constraints into the plurality of logical groups comprises: determining different independent violations based on the identified constraints and grouping the constraints into the plurality of logical groups based on the different independent violations (see Haag ¶¶0022,18,45).

	Referring to Claim 6, the combination teaches the method of claim 1, further comprising: computing one or more solutions corresponding to each independent violation based on the logical groups and automatically resolving conflicts between the constraints and requirement data corresponding to the independent violation based on the corresponding one or more solutions (see Haag ¶¶0022,19).

	Referring to Claim 7, the combination teaches the method of claim 6, further comprising:
configuring the product based on the requirement data upon resolving the conflicts (see Haag Fig. 5A-C and ¶¶0022,19).

	Referring to Claim 8, 10-15, 17-20, these claims are similar to claims 1, 3-7 and therefore rejected under the same rationale.

IN THE ALTERNATIVE

Claims 1, 3-8, 10-15 and 17-20 is/are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Haag (US 2012/0054678) in view of in view of Tenorio (US 7,263,515) in further view of Goldberg (US 8,355,954).
The combination of Haag and Tenorio teaches claim 1, 8, and 15 (see 102 rejection above) but, in the alternative, does not explicitly teach wherein the plurality of logical groups of conflicting constraints are output onto a “first view” of the graphical user interface, such that a total number of independent violations is determinable by a user from the first view. However, Goldberg teaches a single screen that displays multiple errors and violations (see Goldberg Fig. 2, “action required…add company logo”, “action required…products to eliminate”, “action required…add keywords to 3 products”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these references because the results would be predictable. Specifically, the combination would continue to output the plurality of logical groups of conflicting constraints, except that now they would be output on a first view. This is a predictable result of the combination.

Referring to claims 3-7, 10-14 and 17-20, these claims are rejected under the same reasoning and rationale as claim 1 and the remaining claims as rejected above in the rejection under 35 U.S.C. 102.

Response to Arguments

2.	The rejection under 35 U.S.C. 101 is withdrawn because the applicant has amended the claims.
3.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The crux of applicant’s arguments focus on asserting that the amended claims define the constraints in terms of families having mutually exclusive values associated with the product and that each constraint is associated with a single family and corresponding value – i.e., the violation indicates a specific conflict between a value of a family of a single constraint and a value of a corresponding family of the requirement data.
The examiner respectfully disagrees for several reasons. 
First, the recitation of “a family” does not refer back to the previously recited “families” or the previously “each family of the first set of one or more families” because the claims do not assert that the “a family” is “from the first set of one or more families.” Therefore, the “a family” stands alone and is not constrained to how Haag is being used to teach “families”. Additionally, the same argument is made for the recitation of “a value” in line 21.
Second, even if the recitation of “a family” and “a value” referred back to the previously recited “families” and “mutually exclusive values”, Haag would still teach the limitations. A first family in the “families” is the family described on lines 4-8 of 
For these reasons, the applicant’s arguments are not persuasive.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.